Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Applicant’s petition to restore foreign priority claims to CN201810835979.2 and CN201810833933.7 in the petition filed December 10, 2019 has been granted by the petition decision of April 3, 2020.  
	Applicant’s response filed November 3, 2021 provides English translations of the claims of the published versions of the priority documents in order to perfect foreign priority.  This is not a proper way of overcoming a rejection by translation of the foreign priority documents.  See MPEP §216.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Note that priority is established per claim and, therefore, each foreign priority document that contains subject matter of pertinent to each claim must be provided to establish the an effective filing date based on the foreign priority documents.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN109232820; reference made to include combination of English translation which is followed by the Chinese document).
	Wang teaches the method steps are recited for a temperature responsive comb polymer in the outlined Method section of Page 4 (continuing on to page 5) of the included document in an apparent manner with the structure of Claim 1 found on page 3 of the Chinese document (page 12 of 20 of the complete document). See also the examples of the document (English starting on page 6 of 20). The above outlined sections and Examples anticipate the temperature responsive variant of the comb polymer claimed by Claims 1 and 2.
Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN109232821; reference made to include combination of English translation which is followed by the Chinese document).
The “temperature sensitive / pH responsive” limitation found in the preambles of the claims is interpreted as “or” based on the claimed method and Applicant’s as-filed specification examples which disclose “or” not either
	Wang teaches the method steps are recited for a pH responsive comb polymer in the outlined Method section of Page 4 (continuing on to page 5) of the included document in an apparent manner with the structure of Claim 1 found on page 3 of the Chinese document (page 12 of 20 of the complete document). See also the examples of the document (English starting on 

Relevant Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gamba (US. 20130065988) teaches comb polymers for concrete application which use mercaptoethanol as a chain transfer agent (¶[0001] and ¶[0023])  There is no teaching or suggestion on how to arrive at the end functionalization using a mercato alcohol as claimed in both the method which necessarily results in the structure found in Claim 2 using Gamba without the use of hindsight.  In other words, the mercapto ethanol of Gamba is used for a different purpose which would not result in the thioether type structure of the claimed method and product and there is no motivation to manipulate Gamba to arrive at the claimed invention without using hindsight.
Response to Arguments
	Applicant’s claim amendments and response filed November 3, 2021 have been fully considered but is not sufficient to overcome the rejections of record.  The rejections of record have been modify to address the changes in the claims as necessitated by Applicant’s amendment.  The translations of the claims of the published versions of the foreign priority documents are not the proper way of overcoming these rejections by translation.  See above priority section.  As such the rejections are maintained until such time as translations of the certified foreign priority documents and statements the translations are accurate are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.